Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Status
Applicant’s declaration, claim amendments and arguments in the response filed 17 November 2021 are acknowledged. 
Claims 1, 2 & 6-18 are pending. 
Claims 3-5 are cancelled. 
Claim 1 is amended. 
Claims 11-16 are withdrawn. 
Claims 1, 2, 6-10, 17 & 18 are under consideration.
Examination on the merits is extended to the extent of the following species:
Composition- rinse off hair conditioners, -and-
At least one additional cosmetic ingredient- keratin amino acids.
 Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied and constitute the complete set presently being applied to the instant application.

Declaration Filed Under § 1.132
The declaration filed on 17 November 2021 by Applicant is acknowledged. The declaration is addressed in the response to Applicant’s traverse below.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Maintained Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6-10, 17 & 18 stand rejected under 35 U.S.C. 103 as being unpatentable over Goddinger (WO 2009/109425; Published 09/11/2009; previously cited on PTO-892: 08/31/2020), Krueger (DE 102009029197; Published 07/01/2010; Applicant supplied-IDS 01/21/2020; previously cited) and Wada (US 2016/0058689; previously cited). 
*Note: All references refer to the English language Translation.
Euterpe oleracea (i.e. acai extract) to improve the shine and protect human hair (pg. 1). Preferred agents according to the invention are shampoos, conditioners or hair tonics (i.e. hair cosmetic compositions which are hair care compositions; pg. 1 & 9). The avivage (i.e. brightening) can be significantly improved by using the acai extract (pg. 1). This manifests itself in an improvement in the combability, fullness/feel/tactility, grip or shape of keratinous fibers, especially human hair (pg. 1 & 9). Goddinger in claim 9 recites a cosmetic composition according to any one of claims 1 to 8 is applied to the keratinic fibers and rinsed after a contact time of a few seconds up to 45 minutes again. Goddinger in claim 5 recites the cosmetic composition comprises a conditioning agent (i.e. a hair conditioner). Goddinger in the Examples teaches a conditioner (pg. 9). Accordingly Goddinger in the claims 5 & 9 and Examples implicitly teach a rinse off conditioner (pg. 9).  Goddinger teaches the cosmetic compositions according to their invention preferably contains the extracted substances from the fruits of the acai in an amount of from 0.0001 to 3.0% by weight (abstract; pg. 2).  Goddinger teaches an embodiment for protecting keratin fibers from moisture loss (pg. 9).
However Goddinger does not teach inclusion of Plukenetia Volubilis seed oil (i.e. inca inchi oil) and its amount, or murumuru butter (Astrocaryum Murumuru Seed Butter) and its amount.  
In the same field of invention, Krueger teaches a hair treatment product comprising Inca Inchi Oil, which bears the INCI name of Plukenetia Volubilis Linen Seed Oil, to protect human hair and improve the gloss and moisture balance of the hair (abstract; pg. 2 &3). Preferred agents according to the invention are shampoos, conditioners or hair tonics (i.e. hair cosmetic 
In the same field of invention, Wada teaches cosmetic products that are emulsions for hair which is a mixture of up to three components selected from murumuru butter, ucuuba butter, Brazilian-nut oil, passion fruit oil, cupuassu butter, assai oil and/or nhandiroba oil and/or the esters thereof ([0041] & [0087]). Wada teaches use of a mixture of up to three components selected from murumuru butter, ucuuba butter, Brazilian-nut oil, passion fruit oil, cupuassu butter, assai oil and/or nhandiroba oil and/or the esters thereof provides a number of benefits, such as moisturizing, formation of film, strengthening the skin barrier, substantiveness and power to restructure hair and strengthen nails [0043]. Wada teaches Murumuru butter (Astrocaryum murumuru) has cosmetic action in cleaning and treating hair, inasmuch as it is highly nutritional, emollient and moisturizing, enabling the recovery of moisture and natural elasticity of keratin of hair, skin and nails [0028].   Table A teaches a composition comprising 0-40% Murumuru butter [0077]. Wada teaches Murumuru butter functions as an emollient [0077]. Wada further teaches the Amazon region has numberless species of oleaginous plants that 
The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Here, at least rationale (A) may be employed in which it would have been obvious to the ordinary skilled artisan at the time of filing to have modified Goddinger’s conditioner by adding 0.001 to 10.0% Plukenetia Volubilis Linen Seed Oil/ Inca Inchi Oil and 0-40% Murumuru butter as suggested by the combined teachings of Krueger and Wada because Goddinger, Krueger and Wada are drawn to hair-care formulations which improve the gloss and protect the moisture Plukenetia Volubilis Linen Seed Oil which provides lubrication to the hair as taught by Krueger and 0-40% Murumuru butter which provides emolliency and moisturization as taught by Wada.
With regard to the recited amounts of acai berry extract, murumuru seed butter and inca inchi oil, the combined teachings of Goddinger, Krueger and Wada suggest a hair conditioner containing these reagents in an amounts which fall within or overlap the claimed ranges.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Claim 2 stands rejected under 35 U.S.C. 103 as being unpatentable over Goddinger, Krueger and Wada as applied to claims 1, 6-10, 17 & 18 above, and further in view of Tightly Curly (Published: 01/13/2017; previously cited) and Flick (Copyright: 1989; previously cited).
The teachings of Goddinger, Krueger and Wada are described above. In brief, the combined teachings of Goddinger, Krueger and Wada suggest a hair composition which improves gloss and protects the moisture balance of hair.
Neither Goddinger, Krueger nor Wada teach inclusion of keratin amino acids or their amount.
In the same field of invention of haircare, Tightly Curly teaches keratin amino acids is used for conditioning, moisturizing and known to make the hair glossy (pg. 1). 

Here, at least rationale (A) may be employed in which it would have been obvious to the ordinary skilled artisan at the time of filing to have modified the composition suggested by the combined teachings of Goddinger, Krueger and Wada by adding 1.0% animal keratin amino acids because Goddinger, Krueger, Wada, Tightly Curly, and Flick are all drawn to haircare composition which improve hair gloss and moisturization. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to promote hair gloss and moisturization.
Response to Arguments
Applicant argues the Merino Declaration shows the claimed composition has unexpected results as it pertains to a synergistic effect with a combination of murumuru butter, an acai berry extract, and an inca inchi oil on hair gloss, having significantly higher gloss values (reply, pg. 5-6; Declaration, pg. 4).  Applicant argues this synergistic effect is of commercial value because it allows each agent to be included in a composition at a lower concentration compared to a composition having only one or two of the agents, leading to reduced production costs and helping to avoid any potential negative side effect (Declaration, pg. 4). Applicant further argues one would not have expected a synergistic effect between murumuru butter, acai berry extract, and inca inchi oil (reply, pg. 6; Declaration, pg. 4).  Applicant argues the cited prior art does not recognize this synergistic effect on hair gloss, and it is not predictable from the prior art teachings because: a) none of the cited references tested hair gloss and they cannot provide data on how the disclosed compositions impacted gloss; b) only Krueger mentions gloss but it is a 
This is not persuasive. The claims are not commensurate in scope with the proffered data because claim 1 is still generic to the form of the composition and nothing is recited limiting it to a formulation for hair. The claims are also not commensurate in scope with the proffered data in that the claims do not recite any limitations/parameters pertaining to hair gloss (e.g. ISO 2470 brightness with a spectrophotometer). The claims are not commensurate with the proffered data in that the claims are a generic formulation but formulation used in the comparative examples is a specific formulation drawn to singular species of humectant(s), preservative(s), fatty alcohol(s), cationic surfactant(s), cationic polymer(s), solvent(s), additives(s), and pH adjusting agent(s) in singular amounts. "[O]bjective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). 
With regard to Applicant’s allegation that the mixture of murumuru butter, acai berry extract, and inca inchi oil had a synergistic effect on hair gloss that is significant, the Examiner notes that synergistic effect is understood to be a greater than additive effect. In the instant case, an additive effect would be 36.29 gloss units (9.43 acai berry extract + 11.39 murumuru butter + 15.47 inca inchi oil = 36.29), yet the result achieved with the inventive formulation C1 is 29.04 (Declaration, pg. 3). In other words, the inventive composition has a less than additive effect on gloss and is not synergistic.  
versus CC4 (a mixture of acai berry extract + inca inchi oil: 20.42) + CC1 (murumuru butter: 11.39) gloss unit value of 31.81). In other words, is the difference between 29.04 and 31.81 so great that it is significant? Secondly, is this difference of practical importance or a marked improvement? Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (differences in sedative and anticholinergic effects between prior art and claimed antidepressants were not unexpected). In In re Waymouth, 499 F.2d 1273, 1276, 182 USPQ 290, 293 (CCPA 1974), the court held that unexpected results for a claimed range as compared with the range disclosed in the prior art had been shown by a demonstration of "a marked improvement, over the results achieved under other ratios, as to be classified as a difference in kind, rather than one of degree." Compare In re Wagner, 371 F.2d 877, 884, 152 USPQ 552, 560 (CCPA 1967) (differences in properties cannot be disregarded on the ground they are differences in degree rather than in kind); Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) ("we generally consider a discussion of results in terms of ‘differences in degree’ as compared to ‘differences in kind’ . . . to have very little meaning in a relevant legal sense"). The evidence relied upon should establish "that the differences in results are in fact unexpected and Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.). See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) (See MPEP 716.02(b)(I)). Applicants must further show that the results were greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant, practical advantage. Ex parte The NutraSweet Co., 19 USPQ2d 1586 (Bd. Pat. App. & Inter. 1991) (See MPEP 716.02(a)(I)).  
Applicant has not compared the claimed invention to the closest prior art, which is Goddinger. An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979) (See MPEP 716.02(e)). 
With regard to Applicant’s arguments pertaining to the commercial desirability and consumer tolerability for a product having a synergistic mixture of murumuru butter, an acai berry extract, and an inca inchi oil, “to the extent there exists some evidence of secondary considerations, the evidence does not overcome the strong prima facie showing of obviousness”. See, e.g., Perfect Web Techs., 587 F.3d at 1333 (explaining that “evidence of secondary considerations does not always overcome a strong prima facie showing of obviousness’’). In the instant case, it would have been obvious to the ordinary skilled artisan at the time of filing to  0.001 to 10.0% Plukenetia Volubilis Linen Seed Oil/ Inca Inchi Oil and 0-40% Murumuru butter as suggested by the combined teachings of Krueger and Wada because Goddinger, Krueger and Wada are drawn to hair-care formulations which improve the gloss and protect the moisture balance of hair. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to improve hair gloss and moisturization.
With regard to Applicant’s allegation that one would not have expected a synergistic effect between murumuru butter, acai berry extract, and inca inchi oil, Applicant does not state why this would be unexpected. 
With regard to Applicant’s argument that the cited prior art do not recognize the synergistic effect on hair gloss, and it is not predictable from the prior art teachings, Applicant is arguing unclaimed features in that none of the claims recite limitations pertaining to hair gloss or gloss units. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further, Goddinger teaches inclusion of acai berry extract in a hair treatment which improves shine (i.e. gloss) and protects human hair. Krueger teaches inclusion of Inca Inchi Oil in hair treatment product that protects human hair and improves the gloss and moisture balance of the hair. Wada teaches inclusion of murumuru butter in hair cosmetics, with Murumuru butter (Astrocaryum murumuru) having cosmetic action as it is an emollient and moisturizer which enables the recovery of moisture and natural elasticity of keratin of hair, skin and nails [0028]. The ordinary skilled artisan, at the time the invention was filed, knew that hair emollients improve hair gloss/shine. Thereby, the ordinary skilled artisan would have recognized each of these reagents as having an effect on hair gloss/shine because they are 
Applicant makes no specific arguments to the teachings of Tightly Curly and Flick (reply, pg. 5-7).

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866. The examiner can normally be reached 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORI K MATTISON/Examiner, Art Unit 1619                                                                                                                                                                                                        
/NICOLE P BABSON/Primary Examiner, Art Unit 1619